Citation Nr: 1310743	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO. 06-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for depression from October 4, 2005 to April 18, 2007. 

2. Entitlement to a disability rating in excess of 30 percent for depression since April 19, 2007. 

3. Entitlement to an initial disability rating in excess of 20 percent for thoracolumbar strain. 

4. Entitlement to an initial compensable disability rating for vasomotor rhinitis disorder from October 4, 2005 to April 19, 2010. 

5. Entitlement to a 10 percent disability rating for vasomotor rhinitis disorder since April 20, 2010. 

6. Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee. 

7. Entitlement to an initial disability rating in excess of 10 percent for chondromalaica of the left knee. 

8. Entitlement to an initial disability rating in excess of 10 percent for right shoulder strain. 

9. Entitlement to an initial disability rating in excess of 10 percent for status post Bankart repair left shoulder.

10. Entitlement to an initial disability rating in excess of 10 percent for right ankle strain. 

11. Entitlement to an initial disability rating in excess of 10 percent for left ankle strain. 

12. Entitlement to an initial disability rating in excess of 10 percent for cervical strain with associated headaches. 

13. Entitlement to an initial compensable disability rating for post-operative scars of the left shoulder. 

14. Entitlement to a compensable disability rating for sinusitis. 

15. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney-at-Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2005 rating decision, among other claims, the RO granted service connection for thoracolumbar strain, evaluated as 20 percent disabling; chondromalaica left knee; chondromalaica right knee; vasomotor rhinitis; right shoulder strain; status post Bankart repair left shoulder; right ankle strain; left ankle strain; depression; cervical strain with associated headaches; each separately rated as 10 percent disabling; and post-operative scars of the left shoulder, evaluated as non-compensably disabling; all the disability evaluations effective from October 5, 2005. 

In March 2006, the Veteran filed a timely notice of disagreement (NOD) requesting higher initial ratings for the aforementioned disabilities. A statement of the case (SOC) was issued in September 2006, and a timely substantive appeal was received thereafter. 

In a June 2009 rating decision, the RO awarded a 30 percent disability evaluation for depression, previously rated as 10 percent disabling, effective from April 19, 2007. Also, the RO has since awarded a 10 percent rating for vasomotor rhinitis, previously 0 percent, effective from April 20, 2010. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (stating that separate ratings can be assigned for separate periods of time, based upon the facts found).

In February 2010, the Veteran raised a TDIU claim, and in April 2010 the RO denied the claim. The Veteran did not disagree with the TDIU denial. However, in an August 2012 statement the Veteran's attorney re-raised the issue of TDIU. A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore TDIU is appropriate for consideration by the Board as has been reflected on the title page, in that it is predicated on the increased rating claims already on appeal. 

In August 2012, additional evidence was submitted by the Veteran's attorney, and at that time the right to have the RO initially consider it was waived. See 38 C.F.R. §§ 20.800, 20.1304.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board must remand the entirety of the Veteran's increased rating claims, along with TDIU, for additional development and consideration and for due process purposes. 

The issue of entitlement to an increased evaluation for sinusitis been raised by the record in a May 2011 statement from the Veteran's former representative. This claim was included in the February 2011 Supplemental Statement of the Case, but was not an appealed issue. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


REMAND

Regrettably, the Veteran's claims require further development before being decided on appeal. Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration. 

As for the claims for increased ratings, the Veteran needs to be reexamined to reassess the severity of these disabilities. The most recent VA compensation examination of the joints was in March 2010, over three years ago. His VA examination for his sinusitis and rhinitis disabilities was in April 2010. The Veteran had a VA psychological examination in October 2010 for his service connected depression. However, an August 2012 private psychological examination report, suggests there may be an increase in his psychiatric symptoms. It was indicated that the Veteran is totally disabled. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Green v. Derwinski, 1 Vet. App. 121 (1991);VAOPGCPREC 11-95 (April 7, 1995). 

With respect to the claim of entitlement to a TDIU, it is noted that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and therefore is part of a claim for increased compensation. Here, the issue of TDIU was denied by the RO in April 2010, during pendency of this appeal. See again Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). However, in an August 2012 statement, the Veteran's attorney re-raises the issue of TDIU. As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal. See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

Entitlement to a TDIU requires impairment so severe that it is impossible to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by disabilities that are not service connected. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19. In making this determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). The Veteran has more than one service connected disability. His highest rated disability is depression, currently rated as 30 percent disabling. His combined disability evaluation is 80 percent. Therefore, the threshold set forth in 38 C.F.R. § 4.16(a) has not been met. 

The Veteran's attorney references the August 2012 private psychological examination where it was reported that the Veteran does not work, and that he is totally disabled to maintain partial or a gainful occupation due to his neuropsychological symptoms. It would be potentially prejudicial to the Veteran for the Board to consider this derivative claim in the first instance. See Bernard v. Brown, 4 Vet. App. 384 (1993). Specifically, because the matter of entitlement to increased evaluations for the disabilities discussed above will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). Should any of his increased evaluations be granted, it is possible that his disability evaluations may meet the threshold criteria set forth in 38 C.F.R. § 4.16(a). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter informing him of the type of evidence and information needed to substantiate his derivative TDIU claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.

2. Schedule a VA psychiatric examination to reassess the severity of the Veteran's depression. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The following considerations will govern the opinion: 

a) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) All indicated tests and studies should be performed, and all findings should be set forth in detail. The examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected depression, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9434. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

c) The examiner must address whether the Veteran's combined service-connected psychiatric disorder is so disabling as to render him unemployable, meaning incapable of obtaining and maintaining employment that is substantially gainful versus just marginal when not considering his age and the effects of disabilities that are not service connected. If the examiner so finds, then he or she is additionally asked to indicate the approximate date of onset of this total occupational impairment.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Schedule the Veteran for VA compensation examinations to assess the severity of his cervical strain with headaches, thoracolumbar strain, chondromalacia of the right and left knees, vasomotor rhinitis, sinusitis, right shoulder strain, status post Bankart repair left shoulder, right and left ankle strain, and post-operative scars of the left shoulder. The claims file must be made available to and reviewed by the examiner for the pertinent history of this disability. All indicated tests and studies should be performed and all findings and diagnoses reported in detail.

The following considerations will govern the opinion: 

a) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) For the examination of the joints (cervical strain with headaches, thoracolumbar strain, chondromalacia of the right and left knees, right shoulder strain, status post Bankart repair left shoulder, and right and left ankle strain), the examiner must provide the Veteran's ranges of motion of his joints, expressed in degrees. Repetitive motion testing must be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use. 

c) If the Veteran demonstrates limitation of motion, the examiner must specifically comment on the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss. The examiner should carefully elicit all of the Veteran's subjective complaints concerning his joints and offer an opinion as to whether there is adequate objective pathology present to support these subjective complaints. 

d) To the extent possible, the examiner must assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use. The examiner must provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. This, for example, would include specifying at what point the Veteran begins experiencing pain in his range of motion.

e) The examiner must determine whether the Veteran has ankylosis of any portion of his spine (cervical and thoracolumbar) and, if so, whether it is favorable or unfavorable.

f) The examiner must determine whether the Veteran has any neurological manifestations associated with his low back or cervical disability - but especially including any sciatica or radiculopathy or any bowel and bladder dysfunction. If he does, then the examiner must comment on the severity of this additional disability, if it is associated with the low back disability so part and parcel of it or a residual complication.

g) The examiner must address whether the Veteran's combined service-connected disabilities are so disabling as to render him unemployable, meaning incapable of obtaining and maintaining employment that is substantially gainful versus just marginal when not considering his age and the effects of disabilities that are not service connected. If the examiner so finds, then he or she is additionally asked to indicate the approximate date of onset of this total occupational impairment.

h) If the Veteran cannot be examined, such as because of his simple inability to perform the testing and maneuvers that would be required to make the above determinations, then the VA examiner should provide an opinion or estimation as to the inquiries above based on a review of the claims file.

i) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

j) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to a TDIU. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


